Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 13, drawn to a method for producing purified hydrogen and electrical power.
Group II, claim(s) 14 – 18, drawn to a system for producing purified hydrogen and electrical power.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a producing purified hydrogen and electrical power, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sridhar, US20040202914A1 (in IDS). 
 Regarding claim 1, Sridhar teaches 
a method for producing purified hydrogen (produces purified hydrogen)[0018] and electrical power (P) (generates power to operate the system)[0019]in a combined hydrogen and electricity supply system whereby the ratio between purified hydrogen and electrical power (P) can be adjusted (controlling the amount of electricity generated and hydrogen produced)[0049], the method comprising the steps of:
introducing a carbonaceous fuel (carbon containing fuel source)[0024] and steam (water vapor)[0024] into a pre-reformer, and in the pre-reformer reforming part of the carbonaceous fuel by steam reforming into a first reformate gas (S1) comprising hydrogen and carbon monoxide so that unconverted carbonaceous fuel remains (fuel preprocessor (104) for converting natural gas into methane to be supplied to the fuel cell)[0025];
introducing the unconverted carbonaceous fuel and the first reformate gas (Si) into an anode side of a solid oxide fuel cell stack (introducing water vapor and carbon fuel mixture into the anode)[0071];
in the solid oxide fuel cell stack reforming at least part of the unconverted carbonaceous fuel by internal steam reforming into a second reformate gas (S2) comprising mainly hydrogen and carbon monoxide , 
introducing an oxygen containing gas into a cathode side of the solid oxide fuel cell stack (a gas mixture containing primarily water vapor is introduced into the cathode side)[0069],
in the solid oxide fuel cell stack converting oxygen of the oxygen containing gas as well as hydrogen and carbon monoxide of the first and second reformate gas (Si, S2) (hydrogen and carbon monoxide gas mixture is provided to fuel inlet (107))[0036] into electrical power (P) and an anode off-gas (converts fuel into power and exhaust gas stream)[0039][0006];

converting in the hydrogen separation unit the anode off-gas into purified hydrogen and an off-gas (separator route hydrogen from exhaust stream)[0032], 
whereby the reforming in the pre-reformer is performed as external reforming (fuel preprocessor)[0025][fig. 1A], 
wherein the pre-reformer being thermally separated from the solid oxide fuel cell stack to allow independent thermal control of the pre-reformer and the solid oxide fuel cell stack to separately control external reforming and internal reforming, that a controllable heating source is thermally coupled to the pre-reformer to provide the pre-reformer with controlled heat to control the reforming rate of the pre-reformer (fuel preprocessor has a heat exchanger for adjusting temperature during processing of fuel)[0025], 
that the electrical power (P) production is controlled to provide heat for internal reforming and to control internal reforming (power may be produced to keep the system at operating temperature)[0019], 
and that the amount of purified hydrogen as well as the amount of electrical power (P) produced is modulated by a combined control of external reforming, internal reforming and a fuel utilization rate (FU) of the solid oxide fuel cell stack (amount of hydrogen and electricity can be freely controlled)[0023][0049][0058].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Haroon S. Sheikh/Primary Examiner, Art Unit 1724